UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA,     )
                              )
       v.                     ) Criminal Action No. 91-432 (RWR)
                              )
MICHAEL D. ROBINSON,          )
                              )
          Defendant.          )
______________________________)

                           MEMORANDUM ORDER

     Defendant Michael Robinson moves to expunge the record of

his criminal conviction from 1991.    The government opposes

Robinson’s motion.    Because Robinson presents no extreme

circumstances that would warrant expunging his record, his

motion will be denied.

     In 1991, Robinson pled guilty to one count of unlawful

possession with intent to distribute 5 grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii).

On May 14, 1992, Robinson was sentenced to 60 months of

incarceration, and four years of supervised release, and was

ordered to pay a $50.00 special assessment and complete 50 hours

of community service.    Robinson says he has been employed in

good standing for 17 years by the same employer, but he now

moves to expunge his criminal record because it is “affecting

[his] ability to remain employed” in light of more extensive

background investigations being conducted on employees.      Def.’s
                                 -2-


Mot. to Expunge Criminal Record at 1.     Robinson emphasizes that

if he is “unable to maintain employment, it will be detrimental

to [his] family.”    Id.

     The government argues that the controlling case law does

not support the requested relief.      Specifically, the government

states that Robinson has not demonstrated that “extraordinary

circumstances” exist to justify his request to expunge his

criminal record.    Govt.’s Opp’n to Def.’s Pro Se Mot. to Expunge

Crim. Record at 2.

     “The judicial remedy of expungement is inherent and is not

dependent on express statutory provision, and it exists to

vindicate substantial rights provided by statute as well as by

organic law[.]”    Menard v. Saxbe, 498 F.2d 1017, 1023 (D.C. Cir.

1974) (citation omitted); see also Chastain v. Kelley, 510 F.2d

1232, 1235 (D.C. Cir. 1975) (“The federal courts are empowered

to order the expungement of Government records where necessary

to vindicate rights secured by the Constitution or by

statute.”).   “Before expunging a criminal record, the Court must

find that, after examining the particular facts and

circumstances of the case, the ‘remedy is necessary and

appropriate in order to preserve basic legal rights.’”     United

States v. Davis, Criminal Action No. 342-72 (TFH), 2006 WL

1409761, at *2 (D.D.C. May 23, 2006) (quoting Livingston v. U.S.

Dep’t of Justice, 759 F.2d 74, 78 (D.C. Cir. 1985)). “[R]elief
                               -3-


usually is granted only in ‘extreme circumstances,’ the finding

of which requires a ‘balancing of the equities between the right

of privacy of the individual and the right of law enforcement

officers to perform their necessary duties.’”   Id. (quoting

United States v. Schnitzer, 567 F.2d 536, 539 (2d Cir. 1977)).

     Absent a statutory basis authorizing expungement, courts

have granted motions to expunge only in extreme circumstances,

such as in cases involving flagrant constitutional violations.

See, e.g., Doe v. Webster, 606 F.2d 1226, 1230 (D.C. Cir. 1979)

(“[A]lthough there are indeed many instances in which courts

have ordered expungement of arrest records in the exercise of

their inherent equitable powers, all of these cases involved

either a lack of probable cause coupled with special

circumstances, flagrant violations of the Constitution, or other

unusual and extraordinary circumstances.” (footnotes omitted)).

Under this showing, even difficulties obtaining employment and

securing housing are not regarded as extreme circumstances.

See, e.g., United States v. Baccous, Criminal Action No. 99-0596

(DAR), 2013 WL 1707961, at *2 (D.D.C. Apr. 22, 2013) (“[The

court] finds that no such ‘extreme circumstances’ are present.

Defendant’s concerns regarding his employment and residential

opportunities are unquestionably valid; however, under existing

law, they do not afford the court discretion to expunge his

record.”); In re Reid, 569 F. Supp. 2d 220, 222 (D.D.C. 2008)
                                 -4-


(“[W]hile this Circuit has long recognized the fact that a

criminal record causes social disabilities, . . . the harm of

being unable to obtain employment is insufficient on its own[.]”

(citations omitted)).

     Robinson seeks to expunge his criminal record in order to

ensure that he remains employed in light of the new policy

regarding background checks.    However, this does not present an

extreme or unusual circumstance justifying expungement under the

case law in this circuit.    See, e.g., In re Reid, 569 F. Supp.

2d at 222.   Robinson has not demonstrated that the remedy he

seeks is “necessary and appropriate in order to preserve [his]

basic legal rights.”    Livingston, 759 F.2d at 78.   Specifically,

Robinson does not challenge the legality of his 1991 arrest or

conviction on constitutional or statutory grounds, or present

any other cognizable legal injury that the D.C. Circuit would

recognize as justifying granting Robinson’s motion to expunge

his criminal record.    See, e.g., Webster, 606 F.2d at 1231

(“[A]bsent specific statutory authority it would be wholly

inappropriate to order such an expungement in a case such as

this where there has been . . . a valid conviction.”); Davis,

2006 WL 1409761, at *2 (“The Court, while not unsympathetic to

Defendant’s dilemma as represented by him, can find no basis for

expunging his criminal record.    The Defendant has cited no
                                -5-


statutory authority for expunging his conviction, and the Court

is aware of none.”).

     If Robinson has, as he says, remained a law-abiding citizen

as an employed family man, it would be unfortunate for

Robinson’s conviction from over 20 years ago to threaten his

livelihood and hinder his ability to support his family.

However, there is no legal basis to grant Robinson the relief he

seeks in his motion.   Accordingly, it is hereby

     ORDERED that defendant Michael Robinson’s motion [39] to

expunge his criminal record be, and hereby is, DENIED.

     SIGNED this 5th day of March, 2014.



                                           /s/
                                      RICHARD W. ROBERTS
                                      Chief Judge